Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to claims filed on 03/09/2022; the parent application priority date of 03/03/2015 is considered
Claims 1-20 are pending and rejected; claims 1 and 11 are independent claims

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 11,301,737 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
US Patent No. 11,301,737 B2
Instant application
1. A computer-implemented method, comprising: 
executing, by at least one client device comprising at least one hardware processor, a client application that presents an ingestion process comprising at least one user interface; 
collecting, by the at least one client device, immunization data through the ingestion process and the at least one user interface,  wherein the immunization data comprises a type of immunization given to an individual and a date that the immunization was provided to the individual; 
compressing, by the at least one client device, the immunization data; 
converting, by the at least one client device, the compressed immunization data as received into a numeric string, wherein the numeric string as converted comprises a payload portion and a mode indicator portion, the mode indicator portion being a subset of the numeric string and the mode indicator portion comprising a multi-bit numeric string, wherein the mode indicator portion denotes a mode used for bits of the numeric string; 
generating, by the at least one client device, a two-dimensional machine-readable identifier using the numeric string such that, when the two-dimensional machine-readable identifier is read by a reader device, the numeric string is provided to the reader device; 
reading, by at least one reader device comprising at least one hardware processor, the two-dimensional machine-readable identifier and accessing, by the at least one reader device, the numeric string based on an analysis of the two-dimensional machine-readable identifier; 
decompressing, by at least one reader device comprising at least one hardware processor, at least a portion of the numeric string comprising the compressed immunization data; 
converting, by at least one reader device comprising at least one hardware processor, the decompressed immunization data into a predetermined format; and 
importing, by the at least one reader device, the decompressed immunization data in the predetermined format into an electronic health record (EHR).
1. A computer-implemented method, comprising: 
executing, by a client device, a client application that presents an ingestion process comprising at least one user interface; 
obtaining, by the at least one client device, medical data through the ingestion process presented by the at least one user interface; 
compressing, by the at least one client device, the medical data; 
converting, by the at least one client device, the compressed medical data as received into a numeric string, wherein the numeric string as converted comprises a payload portion and a mode indicator portion, the mode indicator portion being a subset of the numeric string and the mode indicator portion comprising a multi-bit numeric string, wherein the mode indicator portion denotes a mode used for bits of the numeric string; and 
generating, by the at least one client device, a two-dimensional machine-readable identifier using the numeric string such that, when the two- dimensional machine-readable identifier is read by a reader device, the numeric string is provided to the reader device.


Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Del Fiume et al. US Pub. No.: 2013/0126619 A1 (hereinafter Del) in view of Barry US Pub. No.: 2013/0231945 A1 (hereinafter Barry).

Del teaches:
As to claim 1, a computer-implemented method, comprising: 
executing, by a client device, a client application that presents an ingestion process comprising at least one user interface (see Del Fig. 4 and ¶41, contact information is fetched from the data bank contact information 320); 
converting, by the at least one client device, the compressed medical data as received into a numeric string, wherein the numeric string as converted comprises a payload portion and a mode indicator portion, the mode indicator portion being a subset of the numeric string and the mode indicator portion comprising a multi-bit numeric string, wherein the mode indicator portion denotes a mode used for bits of the numeric string (see Del Fig. 4 and ¶¶42-44, …the encoding unit 310 processes the standard file to form a matrix barcode containing the contact information…[i.e., converting data to numeric string]…. and encrypts the barcode with a private key… [i.e., encrypted payload], mode indicator may signify the input data type, stored in the standard file… [i.e., mode indicator denotes a mode used for bits of the numeric string]); and
generating, by the at least one client device, a two-dimensional machine-readable identifier using the numeric string such that, when the two- dimensional machine-readable identifier is read by a reader device, the numeric string is provided to the reader device (see Del ¶43, the appended result dataset may be arranged in a matrix of rows and column following the rules of allocation of the QR code); 
reading, by at least one reader device comprising at least one hardware processor, the two-dimensional machine-readable identifier and accessing, by the at least one reader device, the numeric string based on an analysis of the two- dimensional machine-readable identifier (see Del ¶46, the matrix barcode can be read by the receiver); 
converting, by at least one reader device comprising at least one hardware processor, at least a portion of the numeric string comprising the immunization data into a predetermined format (see Del ¶47, On receiving, the certified profile system 102 may decode the certified matrix barcode); and 

Del does not explicitly teach but the related art Barry teaches:
obtaining, by the at least one client device, medical data through the ingestion process presented by the at least one user interface (see Barry Figs. 3-5, and ¶¶70 83, input Static/dynamic data including, but is not limited to, prescription data, an order set, prescription interaction data, a customized medical directive, a diagnosis code, patient data.. pharmacist data, dispensary data, etc…, [i.e. collecting/ingestion patient data including immunization]); 
compressing, by the at least one client device, the medical data (see Barry ¶61, packet processing may involve high-level data link control (HDLC) framing, header compression, and/or encryption). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Del to include the electronic medical/health record collection/ingestion process to be encoded in to the quick response (QR) code and import the record to a predetermined format. The motivation for doing so would have been to provide more efficient and comprehensive care (see Barry ¶6).

As to claim 2, the combination of Del and Barry teaches the computer-implemented method of claim 1, further comprising encrypting the encrypted payload portion using a cryptographic key (see Del ¶36, a digitally signed matrix barcode, containing the contact information with the certificate, is created).

As to claim 3, the combination of Del and Barry teaches the computer-implemented method of claim 2, wherein the cryptographic key is an asymmetric cryptographic key (see Del ¶36, hash value of the matrix barcode is computed and encrypted with a private key).

As to claim 4, the combination of Del and Barry teaches the computer-implemented method of claim 1, further comprising: 
reading, by at least one reader device, the two-dimensional machine- readable identifier and accessing, by the at least one reader device, the numeric string based on an analysis of the two-dimensional machine-readable identifier (see Del ¶43, mode indicator may signify the input data type, stored in the standard file; ¶46, the matrix barcode can be read by the receiver); 
decompressing, by at least one reader device, at least a portion of the numeric string comprising the compressed medical data (see Del ¶47, On receiving, the certified profile system 102 may decode the certified matrix barcode); and 
importing, by the at least one reader device, the decompressed medical data into an electronic health record (EHR) (see Barry Fig. 3 and ¶74, output the health record…).

As to claim 5 the combination of Del and Barry teaches the computer-implemented method of claim 4, further comprising: encrypting, by the at least one client device, the payload portion using a first cryptographic key (see Del ¶36, hash value of the matrix barcode is computed and encrypted with a private key) ; and 
decrypting, by the at least one reader device, the payload portion using a second cryptographic key (see Del ¶37, decrypting the signature using the corresponding public key). 

As to claim 6, the combination of Del and Barry teaches the computer-implemented method of claim 5, wherein the first cryptographic key and the second cryptographic key make a symmetric cryptographic key pair (see Barry ¶52, these schemes may include symmetric-key cryptography algorithms).


As to claim 7, the combination of Del and Barry teaches the computer-implemented method of claim 4, wherein the client device is one of a desktop computer, a laptop computer, a smartphone, or a barcode scanner (see Del ¶¶45-46, computer… electronic tags reader/scanner).

As to claim 8, the combination of Del and Barry teaches the computer-implemented method of claim 4, further comprising storing the immunization data or the electronic health record (EHR) is a secure database (see Barry Fig. 3 and ¶74, storing the health record…).

As to claim 9, the combination of Del and Barry teaches the computer-implemented method of claim 1, wherein the medical data is medication data comprising a medication name, a dosage, and a frequency of administration for the medication (see Del ¶33, indicator may signify the input data type, stored in the standard file, to be a numeric, an alphanumeric, a kanji, or a byte).

As to claim 10, the combination of Del and Barry teaches the computer-implemented method of claim 1, wherein the client device is one of a desktop computer, a laptop computer, a tablet, or a smartphone (see Del ¶¶45-46, computer… electronic tags reader/scanner)..
As to independent claim 11, this claim is directed to a system executing the method of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 12-20, these claims contain substantially similar subject matter as claim 2-10; therefore they are rejected along the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433                      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433